Name: 82/656/EEC: Commission Decision of 10 September 1982 adjusting the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (United Kingdom) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-09-29

 Avis juridique important|31982D065682/656/EEC: Commission Decision of 10 September 1982 adjusting the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (United Kingdom) (Only the English text is authentic) Official Journal L 277 , 29/09/1982 P. 0020 - 0021*****COMMISSION DECISION of 10 September 1982 adjusting the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (United Kingdom) (Only the English text is authentic) (82/656/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Directive 80/666/EEC (2), and in particular Article 2 (3) thereof, Whereas Council Directive 75/276/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (United Kingdom) (3), as amended by Commission Decision 76/685/EEC (4), identifies the areas in the United Kingdom included in the Community list of less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC; Whereas the Government of the United Kingdom has applied under Article 2 (1) of Directive 75/268/EEC for the inclusion of the Scilly Isles with a total area of 1 796 hectares and a utilized agricultural area of 700 hectares as a less-favoured area within the meaning of Article 3 (5) of Directive 75/268/EEC in the Community list of less-favoured areas in the United Kingdom; Whereas the new region applied for is characterized by specific handicaps, especially unfavourable natural conditions for farming (strong winds, steep gradients, boulders, windblown sands) as well as water-supply limitations, permitting it to be classified as an area within the meaning of Article 3 (5) of Directive 75/268/EEC which may be ranked with the less-favoured areas within the meaning of Article 3 (4) of the Directive; whereas the area in question is less than 2;5 % of the total surface area of the United Kingdom; Whereas farming must be continued to conserve the countryside in these islands; whereas the adjustments applied for by the United Kingdom Government do not have the combined effect of increasing the utilized agricultural area of all the listed areas by more than 1;5 % of the total utilized agricultural area of the United Kingdom; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in the United Kingdom contained in the Annex to Directive 75/276/EEC is hereby amended as shown in the Annex hereto. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 10 September 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 180, 14. 7. 1980, p. 34. (3) OJ No L 128, 19. 5. 1975, p. 231. (4) OJ No L 231, 21. 8. 1976, p. 30.